Exhibit 10.40

AMENDMENT TO GUARANTY

AND SUBORDINATION AGREEMENTS

THIS AMENDMENT TO GUARANTY AND SUBORDINATION AGREEMENTS (this “Amendment”) is
made and entered into effective as of January 1, 2005, by and between Capital
Automotive L.P., a Delaware limited partnership, and its related affiliates
referenced in the attached Schedule A (“collectively, Landlord”), and Sonic
Automotive, Inc., a Delaware corporation (“Guarantor”).

RECITALS:

A.        Landlord, as landlord, and certain affiliates of Guarantor, as
tenants, are parties to certain Lease Agreements, as amended, that are more
particularly described in Schedule A attached hereto (the “Leases”).

B.        As a material inducement for Landlord to enter into the Leases,
Guarantor executed certain corresponding Guaranty and Subordination Agreements
(collectively referred to herein as the “Guaranties” or each individually as the
“Guaranty”), also described on Schedule A, pursuant to which Guarantor
guaranteed performance of all obligations of Tenants under the Leases, including
but not limited to payment of rent and all other payments required under each
Lease, for the benefit of Landlord.

C.        In each Guaranty, there are certain representations and warranties
that the Guarantor makes to the Landlord. The Guarantor requested, and the
Landlord agreed to amend the Guaranties to make certain modifications to certain
financial covenants contained therein, upon the terms and conditions and as more
particularly set forth herein below.

D.        Capitalized terms not defined herein shall have the meanings
attributed to such terms in the Guaranty.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein below and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Guarantor
and Landlord, intending legally to be bound, hereby agree as follows:

1.    Representations, Warranties and Covenants. Section 9(e) of each of the
Guaranties is hereby amended by deleting Section 9(e), the “Liquidity Ratio
Certification” in its entirety, and substituting in lieu thereof a new
Section 9(e), the “Fixed Charge Coverage Ratio” as follows:

“(e)    Fixed Charge Coverage Ratio. (a) Guarantor shall provide to Landlord
within forty-five days after the end of each fiscal quarter, a written
calculation, prepared by Guarantor and certified by Guarantor’s chief financial
officer, evidencing that Guarantor has maintained a Fixed Charge Coverage Ratio
of at least 1.25:1 during the past four calendar



--------------------------------------------------------------------------------

quarters determined as set for below and, taken as a whole, based on the
Quarterly Statements and Annual Statements delivered to Landlord pursuant to
Section 9.1(c) above. For purposes of this Guaranty, “Fixed Charge Coverage
Ratio” shall mean the ratio of (i) EBITDAR less capital expenditures, to
(ii) the sum of (a) Interest Expense plus (b) scheduled amortization of the
principle portion of all Indebtedness for money borrowed plus (c) Rentals plus
(d) taxes paid in cash during such period by the Guarantor (including its
consolidated Subsidiaries). In each case, the Fixed Charge Coverage Ratio shall
be determined as of the last day of each fiscal quarter for the four quarter
period ending on such day.

For purposes of the foregoing the following definitions shall apply:

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee, which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.

“Construction Mortgage Line” means that certain credit facility made available
by Toyota Motor Credit Corporation pursuant to that certain Master Loan
Agreement dated December 31, 2002 among Toyota Motor Credit Corporation,
Guarantor and certain Subsidiaries of Guarantor, as amended, modified, extended
or restated and all substitutes and replacements therefor.

“Contingent Obligation”, as applied to any Person, means any contractual
obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including contractual obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.

“EBITDAR” shall mean, for any period, on a consolidated basis for Guarantor, the
sum of the amounts for such period, without duplication, of:

 

  (i)

Net Income; plus

 

2



--------------------------------------------------------------------------------

  (ii)

Interest Expenses, to the extent deducted in computing Net Income; plus

 

  (iii)

Charges against income for foreign, federal, state and local taxes, to the
extent deducted in computing Net Income; plus

 

  (iv)

Depreciation expense, to the extent deducted in computing Net Income; plus

 

  (v)

Amortization expense, including, without limitation, amortization of goodwill,
other intangible assets and transaction costs, to the extent deducted in
computing Net Income; plus

 

  (vi)

Other non-cash charges classified as long-term deferrals in accordance with
GAAP, to the extent deducted in computing Net Income; plus

 

  (vii)

Rentals, to the extent deducted in computing Net Income;

minus

(i) Extraordinary gains (and any non-recurring unusual gains arising outside the
ordinary course of business and not included in extraordinary gains), in
accordance with GAAP.

“Indebtedness” of any Person shall mean, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on the terms customary in
trade), (iii) obligations, whether or not assumed, secured by liens or payable
out of the proceeds or production from property or assets now or hereafter owned
or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances or other instruments, (v) Capitalized Lease Obligations,
(vi) reimbursement obligations with respect to letters of credit (other than
commercial letters of credit) issued for the account of such Person, (vii) Off
Balance Sheet Liabilities, (viii) the Construction Mortgage Line,
(ix) Contingent Obligations in respect of obligations of another Person of any
type described in the foregoing clauses (i) through (viii). The amount of
Indebtedness of any Person at any date shall be without duplication (a) the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability of any such Contingent Obligations at such date
and (b) in the case of Indebtedness of others secured by a lien to which the
property or assets owned or held by such Person is subject, the lesser of the
fair market value at such date of any asset subject to a Lien securing the
Indebtedness of others and the amount of the Indebtedness secured.

“Interest Expense” shall mean, for any period, the total interest expense of the
Guarantor and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment and

 

3



--------------------------------------------------------------------------------

letter of credit fees), but excluding Interest Expense not payable in cash
(including amortization of discount).

“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Guarantor and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP.

“Off Balance Sheet Liabilities” of a Person means (i) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (ii) any
liability under any sale and leaseback transactions which do not create a
liability on the consolidated balance sheet of such Person, (iii) any liability
under any financing lease or so-called “synthetic” lease transaction, or
(iv) any obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof. “Rentals” of a Person shall mean the aggregate fixed amounts payable by
such Person under any lease of real or personal property but does not include
any amounts payable under Capitalized Leases of such Person.

“Rentals” of a Person shall mean the aggregate fixed amounts payable by such
Person under any lease of real or personal property but does not include any
amounts payable under Capitalized Leases of such Person.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Guarantor.”

2. Ratification. Except as otherwise expressly modified by the terms of this
Amendment, each Guaranty shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of each Guaranty not expressly
modified herein are hereby confirmed and ratified and remain in full force and
effect, and, as were amended hereby, constitute valid and binding obligations of
Guarantor enforceable according to the terms thereof.

 

4



--------------------------------------------------------------------------------

3. Authority. Guarantor hereby covenants and warrants that: (i) the Guarantor is
duly organized, validly existing and in good standing under the laws of the
State of its organization, (ii) Guarantor has full right and authority to enter
into this Amendment, and (iii) the persons signing on behalf of Guarantor is
authorized to do so on behalf of each such entity.

4. Binding Effect. All of the covenants contained in this Amendment, including,
but not limited to, all covenants of the Guaranty as modified hereby, shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, legal representatives and permitted successors and assigns.

5. Effectiveness. The submission of this Amendment shall not constitute an
offer, and this Amendment shall not be effective and binding, unless and until
fully executed and delivered by each of the parties hereto.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute one and the
same Amendment.

7. Recitals. The foregoing recitals are intended to be a material part of this
Amendment and are incorporated herein by this reference.

IN WITNESS WHEREOF, Guarantor has executed this Amendment as of the date first
above written, and Landlord acknowledges and consents to this Amendment.

 

WITNESS

    GUARANTOR:    

SONIC AUTOMOTIVE, INC.,

   

a Delaware corporation

/s/ Michael Dickerson

   

By:

 

/s/ Lee Wyatt

   

Name:

 

 

   

Title:

 

 

 

LANDLORD:

CAPITAL AUTOMOTIVE L.P.,

a Delaware Limited Partnership

By:        

 

Capital Automotive REIT, its

General partner

 

By:

 

/s/ David S. Kay

 

Name:

 

David S. Kay

 

Title:

 

Senior Vice President,

Chief Financial Officer & Treasurer

 

5



--------------------------------------------------------------------------------

CARS-DB4, L.P.

a Delaware Limited Partnership

By:    

 

CARS DBSPE4, INC.,

 

its general partner

 

By:

 

/s/ David S. Kay

 

Name:

 

David S. Kay

 

Title:

 

Senior Vice President,

Chief Financial Officer & Treasurer

CAR FAA II L.L.C.

a Delaware limited liability company

By:

 

CAPITAL AUTOMOTIVE L.P., a

 

Delaware Limited Partnership

 

By:

 

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

   

By:

 

/s/ David S. Kay

   

Name:

 

David S. Kay

   

Title:

 

Senior Vice President,

Chief Financial Officer & Treasurer

CARS CNI-2 L.P.

a Delaware Limited Partnership

By:

 

CARS CNISPE-2 INC.,

 

its general partner

 

By:

 

/s/ David S. Kay

 

Name:

 

David S. Kay

 

Its:

 

Senior Vice President,

Chief Financial Officer & Treasurer

 

6



--------------------------------------------------------------------------------

CAR 1 MOM L.P.

a Delaware Limited Partnership

By:    

 

CAR MOM INC.

 

its general partner

 

By:

 

/s/ David S. Kay

 

Name:

 

David S. Kay

 

Title:

 

Senior Vice President,

Chief Financial Officer & Treasurer

CAR 2 MOM L.P.

a Delaware Limited Partnership

By:

 

CAR MOM INC.

 

its general partner

 

By:

 

/s/ David S. Kay

 

Name:

 

David S. Kay

 

Title:

 

Senior Vice President,

Chief Financial Officer & Treasurer

MMR HOLDINGS, L.L.C.

a North Carolina limited liability company

By:

 

CAR MMR L.L.C., its manager

its managing member

 

By:

 

Capital Automotive L.P.

its general partner

   

By:    

 

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

     

Its:  General Partner

     

By:

 

/s/ David S. Kay

     

Name:

 

David S. Kay

     

Title:

 

Senior Vice President,

Chief Financial Officer & Treasurer

 

7



--------------------------------------------------------------------------------

MMR VIKING INVESTMENT ASSOCIATES L.P. a North Carolina limited partnership
By:       CAR MMR L.L.C., its manager   By:  

Capital Automotive L.P.

its managing member

    By:      

Capital Automotive REIT

its general Partner

      By:  

/s/ David S. Kay

      Name:  

David S. Kay

      Title:  

Senior Vice President,

Chief Financial Officer & Treasurer

MMR TENNESSEE, L.L.C. a North Carolina limited liability company By:   CAR MMR
L.L.C., its manager   By:  

Capital Automotive L.P.

its managing member

    By:      

Capital Automotive REIT

its general Partner

      By:  

/s/ David S. Kay

      Name:  

David S. Kay

      Title:  

Senior Vice President,

Chief Financial Officer & Treasurer

CAR SONFREE L.L.C. a Delaware limited liability company By:   CAPITAL AUTOMOTIVE
L.P.,   a Delaware Limited Partnership   By:      

Capital Automotive RElT, a

Maryland Real Estate Investment Trust

Its:  General Partner

    By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Title:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

8



--------------------------------------------------------------------------------

CAR BSC L.L.C. a Delaware limited liability company By:       CAPITAL AUTOMOTIVE
L.P., a   Delaware Limited Partnership   By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

    By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Title:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

CAR SON CAP CHVY L.LC.

a Delaware limited liability company By:   CAPITAL AUTOMOTIVE L.P., a   Delaware
Limited Partnership   By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

    By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

CAR SON NSV L.P.

a Delaware Limited Partnership By:   CAR MOM INC.   its general partner   By:  

/s/ David S. Kay

  Name:  

David S. Kay

  Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

9



--------------------------------------------------------------------------------

CAR SON BAY L.P. a Delaware Limited Partnership By:       CAR MOM INC.   its
general partner   By:  

/s/ David S. Kay

  Name:  

David S. Kay

  Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

SRE SOUTH CAROLINA-1, L.L.C.

a South Carolina limited liability company

By:   CAPITAL AUTOMOTIVE L.P., a   Delaware Limited Partnership   By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

    By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

CAR SON MAS L.P.

a Delaware Limited Partnership By:   CAR MOM INC.   its general partner   By:  

/s/ David S. Kay

  Name:  

David S. Kay

  Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

10



--------------------------------------------------------------------------------

CAR SON MAS TN L.L.C. a Delaware limited liability company By:       CAPITAL
AUTOMOTIVE L.P., a   Delaware Limited Partnership   By:      

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

    By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

CAR SON MAS GAR L.P.

a Delaware Limited Partnership By:     CAR MOM INC.   its general partner  
  By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

CAR SON NSV II L.P.

a Delaware Limited Partnership By:   CAR MOM INC.   its general partner     By:
 

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

CAR SON PARR L.P. a Delaware Limited Partnership By:   CAR MOM INC.   its
general partner     By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

11



--------------------------------------------------------------------------------

CAR SON MCKNY II L.P. a Delaware Limited Partnership By:    CAR MOM INC.   its
general partner       By:  

/s/ David S. Kay

      Name:  

David S. Kay

      Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

 

CAR SON IRON II L.L.C.

a Delaware limited liability company By:   CAPITAL AUTOMOTIVE L.P., a  
  Delaware Limited Partnership       By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

    By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

CAR SON IRON L.L.C.

a Delaware limited liability company By:   CAPITAL AUTOMOTIVE L.P., a  
  Delaware Limited Partnership       By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

    By:  

/s/ David S. Kay

    Name:  

David S. Kay

    Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

12



--------------------------------------------------------------------------------

CAR SON NEWSOME II L.L.C. a Delaware limited liability company By:   CAPITAL
AUTOMOTIVE L.P., a     Delaware Limited Partnership     By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

        By:  

/s/ David S. Kay

        Name:  

David S. Kay

        Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

SRE MICHIGAN-2, L.L.C.

a Michigan limited liability company By:   CAPITAL AUTOMOTIVE L.P., a  
  Delaware Limited Partnership     By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

        By:  

/s/ David S. Kay

        Name:  

David S. Kay

        Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

CAR SON CHAR L.L.C.

a Delaware limited liability company By:   CAPITAL AUTOMOTIVE L.P., a  
  Delaware Limited Partnership     By:  

Capital Automotive REIT, a

Maryland Real Estate Investment Trust

Its:  General Partner

        By:  

/s/ David S. Kay

        Name:  

David S. Kay

        Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

13



--------------------------------------------------------------------------------

CAR SON STAR L.P. a Delaware Limited Partnership By:     CAR MOM INC.   its
general partner       By:  

/s/ David S. Kay

      Name:  

David S. Kay

      Its:  

Senior Vice President,

Chief Financial Officer & Treasurer

 

14



--------------------------------------------------------------------------------

Schedule A - Lease Agreements

 

Landlord

 

Tenant

 

Property Name

 

Property ID

  Lease
Start Date   Date of
Guaranty CARS-DB4, L.P.   Sonic - Denver T, Inc.   Douglas Motors   CRO-002  
3/31/1998   3/17/2003 CAR FAA II L.L.C.   First America Automotive, Inc.   First
America - San Rafael   FIR-002   1/15/1999   12/19/2000 CARS-DB4, L.P.   First
America Automotive, Inc.   Kramer Honda Volvo   FIR-003 & 004   11/10/1999  
1/31/2000 CARS CN1-2 L.P.   Momentum Motor Cars, Ltd.   Momentum
Jaguar/Porsche/Saab   MOM-001   9/1/1998   4/16/2004 CARS CN1-2 L.P.   Sonic
Momentum B, L.P.   Momentum BMW   MOM-002   12/4/1998   7/1/2004 CARS CN1-2 L.P.
  Sonic Momentum B, L.P.   Momentum Paint & Body   MOM-004   9/1/1998   7/1/2004
Capital Automotive LP   Memorial Motorcars, Ltd.   Performance Land Rover  
MOM-006   5/17/1999   4/16/2004 CAR 1 MOM, L.P.   SRE Texas-7, L.P.  
Momentum/Advantage BMW   MOM-007   7/27/2000   7/1/2004 CAR 2 MOM, L.P.  
Richmond Lease Holdings, LLC   Momentum Audi   MOM-010   7/10/2002   4/16/2004
CAR 2 MOM, L.P.   Memorial Motorcars, Ltd.   Advantage Volkswagen Northwest  
MOM-011   6/28/2002   8/5/2003 CARS-DB4, L.P.   Motorcars of Clear Lake, L.P.  
Clear Lake VW   MOM-012   10/10/2002   8/5/2003 CARS-DB4, L.P.   Sonic
Automotive, Inc.   Clearwater Toyota   SON-001 & 002   9/18/1998   7/31/2002 MMR
Holdings, LLC   Town & Country Ford, Inc.   Town & Country Ford (Parcel 1)  
SON-003   8/13/1999   8/13/1999 MMR Holdings, LLC   Town & Country Ford, Inc.  
Town & Country Ford (Parcel 2, Chartown Site)   SON-004   8/13/1999   8/13/1999
MMR Holdings, LLC   Marcus David Corporation, Inc.   Town & Country Toyota  
SON-005   8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic Automotive-9103 E.
Independence, NC, LLC   Infiniti of Charlotte   SON-006   8/13/1999   8/13/1999
MMR Holdings, LLC   Frontier Oldsmobile-Cadillac, Inc.   Fitzgerald Chevrolet
(aka Freedom Chevrolet)   SON-011   8/13/1999   8/13/1999 MMR Holdings, LLC  
Sonic Automotive-4000 W. Broad Street, Columbus, Inc.   Westside Dodge   SON-012
  8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic Automotive-1500 Auto Mall
Drive, Columbus, Inc.   Toyota West   SON-013   8/13/1999   8/13/1999 MMR
Holdings, LLC   Sonic Automotive-1400 Auto Mall Drive, Columbus, Inc.   Hatfield
Hyundai   SON-014   8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic
Automotive-1495 Auto Mall Drive, Columbus, Inc.   Hatfield Lincoln Mercury  
SON-015   8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic Automotive-1455 Auto
Mall Drive, Columbus, Inc.   Hatfield VW-Jeep-Eagle West   SON-016   8/13/1999  
8/13/1999 MMR Viking Investment Associates, LP   Sonic Automotive-5221 I-10
East, Texas, L.P.   Ron Craft Chrysler-Plymouth Jeep (Cass Chrysler)   SON-017  
8/13/1999   8/13/1999 MMR Viking Investment Associates, LP   Sonic-Reading, LP  
Reading Buick, Pontiac, GMC, Toyota   SON-018   8/13/1999   8/13/1999 MMR Viking
Investment Associates, LP   Sonic-Lute Riley, LP   Lute Riley Honda   SON-019  
8/13/1999   8/13/1999 MMR Viking Investment Associates, LP   Sonic Automotive of
Texas, LP   Lone Star Ford   SON-020   8/13/1999   8/13/1999 MMR Holdings, LLC  
Sonic Automotive-1720 Mason Ave., DB, Inc.   Higginbothom Mercedes   SON-023  
8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic Automotive Bondesen, Inc.   Fred
Bondesen Chevy-Olds-Cadillac   SON-024   8/13/1999   8/13/1999 MMR Holdings, LLC
  Sonic Automotive-1919 N. Dixie Highway, NSB, Inc.   Higginbothom Chevy-Olds  
SON-028   8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic Automotive-3741 S.
Nova Rd., PO, Inc.   HMC Finance Office Building   SON-029   8/13/1999  
8/13/1999 MMR Holdings, LLC   Sonic-Shottenkirk, Inc.   Shottenkirk Honda and
Pensacola Raw Land Parcel   SON-030 & 069   9/1/1999   9/1/1999 MMR Holdings,
LLC   Sonic 5260 Peachtree Industrial Blvd, LLC   Dyer & Dyer Volvo 2   SON-031
  8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic-Global Imports, LP   Global
BMW   SON-032   8/13/1999   8/13/1999 MMR Tennessee, LLC   Sonic Automotive
Chattanooga, LLC   BMW-Volvo of Chattanooga   SON-035   8/13/1999   8/13/1999
MMR Tennessee, LLC   Sonic Automotive-6025 International Drive, LLC  
Kia-Volkswagon of Chattanooga   SON-036   8/13/1999   8/13/1999 MMR Tennessee,
LLC   Sonic 2490 South Lee Hwy, LLC   Cleveland Village Honda   SON-040  
8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic-North Charleston, Inc.   North
Charleston Lincoln-Mercury Hyundai   SON-048   8/17/1999   8/17/1999 MMR
Holdings, LLC   Sonic Automotive 2752 Laurens Road, Greenville, Inc.   Century
BMW-Greenville   SON-049   8/13/1999   8/13/1999 MMR Holdings, LLC  
Sonic-Newsome Chevrolet World, Inc.   Newsome Chevrolet World   SON-050  
8/13/1999   8/13/1999 MMR Holdings, LLC   Sonic-Newsome of Florence, Inc.  
Newsome Automotive (BMW, Mercedes)   SON-051   8/13/1999   8/13/1999 MMR
Holdings, LLC   Fort Mill Ford, Inc.   Fort Mill Ford   SON-052   8/13/1999  
8/13/1999 MMR Holdings, LLC   Sonic Automotive-2424 Laurens Road, Greenville,
Inc.   Heritage Lincoln-Mercury   SON-054   8/13/1999   8/13/1999 MMR Holdings,
LLC   Sonic-Manhattan Fairfax, Inc.   Manhattan BMW of Fairfax   SON-055 & 056  
8/13/1999   8/13/1999 CAR SONFREE, LLC   Sonic-FM Automotive, LLC, Sonic FM,
Inc., Sonic Freeland, Inc, Sonic-FM Nissan, Inc.   Freeland Auto Park  
SON-062,63,64,68   11/4/1999   11/14/1999 CAR BSC, L.L.C.   Sonic-Montgomery
FLM, Inc.   Blount Strange Ford Lincoln Mercury   SON-065   3/3/2000   3/3/2000
CAR BSC, L.L.C.   Cobb Pontiac Cadillac, Inc.   Cobb Pontiac Cadillac   SON-066
  3/3/2000   3/3/2000 CAR SONFREE, LLC   Sonic-FM Automotive, LLC; Sonic-FM,
Inc.; Sonic-Freeland, Inc. and Sonic-FM Nissan, Inc.   Fort Myers Raw Land
(Freeland Honda Parking Lot)   SON-062   9/30/2000   11/4/1999 MMR Holdings, LLC
  Sonic-Shottenkirk, Inc.   Pensacola Raw Land Parcel (Shottenkirk Honda Lot)  
SEE SON-030   9/30/2000   9/1/1999 CAR SON CAP CHVY L.L.C.   SRE Alabama-1, LLC
  Capital Chevrolet   SON-070   9/28/2000   9/28/2000 CAR SON NSV, L.P.  
Sonic-Carrollton V, L.P.   Volvo of Dallas   SON-071   10/8/2000   10/8/2000 CAR
SON BAY L.P.   Sonic Automotive-3401 N. Main, TX, L.P.   Ron Craft
Chevrolet-Cadillac/Baytown Ford   SON-072   12/19/2000   12/19/2000 SRE SOUTH
CAROLINA-1, LLC   Town & Country Chrsler-Plymouth-Jeep of Rock Hill, Inc.   Fort
Mill Ford, Inc./Fort Mill Chrysler Jeep, Inc.   SON-073   12/19/2000  
12/19/2000 CARS-DB4, L.P.   Sonic-Fort Worth T, L.P.   McKinney Toyota   SON-074
  1/23/2001   1/22/2001



--------------------------------------------------------------------------------

CARS CN1-2 L.P.   Sonic - West Reno Chevrolet, Inc.   City Chevrolet   SON-075  
10/16/2001   10/16/2001 CARS-DB4, L.P.   Lawrence Marshall Chevrolet, L.P.  
Lone Star Chevrolet   SON-076   10/31/2001   10/29/2001 CAR SON MAS L.P.  
Sonic-Plymouth Cadillac, Inc.   Don Massey Cadillac   SON-077   3/29/2002  
3/29/2002 CAR SON MAS L.P.   Sonic-Capitol Cadillac, Inc.   Capitol Cadillac  
SON-078   3/29/2002   3/29/2002 CAR SON MAS L.P.   Sonic-Englewood M, Inc.   Don
Massey Used Car Center & Body Shop   SON-079   3/29/2002   3/29/2002 CAR SON MAS
TN L.L.C.   Sonic-Crest Cadillac, LLC   Crest Cadillac   SON-080   3/29/2002  
3/29/2002 CAR SON MAS TN L.L.C.   Sonic-Crest H, LLC   Crest Honda World  
SON-081   5/20/2002   5/20/2002 CAR SON MAS L.P.   Sonic-North Cadillac, Inc.  
Massey Cadillac   SON-082   3/29/2002   3/29/2002 CAR SON MAS L.P.   Sonic-North
Cadillac, Inc.   Massey Cadillac (Satellite)   SON-083   3/29/2002   3/29/2002
CAR SON MAS L.P.   Sonic-Sanford Cadillac, Inc.   Massey Cadillac Olds   SON-084
  3/29/2002   3/29/2002 CAR SON MAS L.P.   Massey Cadillac, Inc.   Massey
Cadillac   SON-085   3/29/2002   3/29/2002 CAR SON MAS L.P.   Massey Cadillac,
Inc.   Massey Cadillac Body Shop   SON-086   3/29/2002   3/29/2002 CAR SON MAS
L.P.   Arngar, Inc.   Arnold Palmer Cadillac   SON-087   3/29/2002   3/29/2002
CAR SON MAS GAR, L.P.   Sonic-Cadillac D, L.P.   Massey Cadillac   SON-088  
6/28/2002   6/28/2002 CARS CN1-2 L.P.   FAA Las Vegas H, Inc.   Honda West  
SON-089   3/29/2002   3/29/2002 CAR SON NSV II, L.P.   Sonic-Houston V, L.P.  
Volvo of Houston & Volvo Body Shop   SON-090 & 091   3/29/2002   3/29/2002 CAR
SON PARR L.P.   Sonic-Frank Parra Autoplex, L.P.   Parra Autoplex   SON-092,
093, 094   7/3/2002   7/2/2002 CARS CN1-2 L.P.   Sonic-Calabasas A, Inc.   Acura
101 West   SON-095   7/16/2002   7/15/2002 CAR SON MCKNY II L.P.   Sonic-Fort
Worth T, L.P.   McKinney Toyota New   SON-096   12/23/2002   12/23/2002 CAR SON
IRON II L.L.C.   Sonic-Williams Buick, Inc.   Tom Williams Collision Center  
SON-097   9/16/2003   9/18/2003 CAR SON IRON L.L.C.   Sonic Development, LLC  
Tom Williams Auto Mall   SON-098   9/30/2003   9/30/2003 CAR SON NEWSOME II
L.L.C.   Sonic - Newsome Chevrolet World, Inc.   Capitol Chevrolet   SON-099  
12/23/2003   12/23/2003 SRE Michigan—2, LLC   Sonic - Ann Arbor Imports, Inc.  
BMW of Ann Arbor   SON-100   6/28/2004   6/28/2004 CAR SON CHAR L.L.C.   Sonic
Automotive   Infiniti of Charlotte Parking Lot   SON-101   12/30/2004  
12/30/2004 CAR SON STAR L.P.   Sonic - LS Chevrolet, L.P.   Lonetree Chevrolet
Parking Lot   SON-102   12/30/2004   12/30/2004